Citation Nr: 1035780	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  07-10 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for disability of the 
colon.

2.  Entitlement to service connection for eye disability 
resulting from increased intra-ocular pressure, to include 
glaucoma.

3.  Entitlement to service connection for low back disability, to 
include degenerative disc disease.

4.  Entitlement to service connection for skin disability, 
claimed as pre-cancerous lesions of the skin.

5.  Entitlement to service connection for gout.  

6.  Entitlement to service connection for Dupuytren's contracture 
of the right ring and fifth fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1975 and from October 2001 to December 2003, with 
additional service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2006 rating decision, in which the RO denied claims for 
service connection for benign growths of the colon, high 
intraocular pressure, degenerative disc disease, L5-S1, claimed 
as low back pain, actinic keratosis, claimed as pre-cancerous 
lesions of the skin, gout and Dupuytren's contracture, right ring 
and fifth fingers.   In August 2006, the Veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2007 and the Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 
2007. 

To more accurately reflect the evidence of record and what the 
Veteran has actually claimed, the Board has recharacterized the 
Veteran's claims for colon disability, eye disability, low back 
disability and skin disability as characterized on the title 
page.

The Board's decision on the claims for service connection for 
benign growths of the colon and eye disability, to include 
glaucoma is set forth below.  The matters of entitlement to 
service connection for gout, low back disability, to include 
degenerative disc disease, actinic keratosis, claimed as pre-
cancerous lesions of the skin, and Dupuytren's contracture of the 
right ring and fifth fingers is addressed in the remand following 
the order; these matters are being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  It is not shown that the Veteran has any current disability 
of the colon.  

2.  Although the Veteran was found to have elevated intraocular 
pressure during service, the post-service medical evidence shows 
that he does not have glaucoma or any other eye disability 
resulting from increased intraocular pressure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
disability of the colon, to include benign growths, have not been 
met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.   The criteria for entitlement to service connection for eye 
disability, resulting from increased intraocular pressure, are 
not met.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

The requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to obtain 
and which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim(s); (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter also requested that the 
appellant submit any evidence in his possession pertinent to the 
claims on appeal, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  In addition, an April 2006 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  
 
The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.   Pertinent medical evidence 
associated with the claims file consists of the service treatment 
records, VA treatment records, private treatment records and the 
report of examination.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran and by his representative on his behalf.  

The Board finds that no additional RO action prior to appellate 
consideration of the claims herein decided is warranted.  In this 
regard, the Board has considered whether a VA examination is 
necessary in conjunction with the Veteran's claims of service 
connection for colon disability and for an eye disability.  See 
38 C.F.R. § 3.159(c)(4).  However, here, the Board finds that a 
VA examination in connection with these claims is not necessary.  
Regarding the claim for colon disability, the record does not 
contain any evidence of a current colon disability or of symptoms 
of a colon disability.   Id.; Mcclendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  Regarding, the claim for eye disability, as 
described below, in October 2007 letter, a private treating 
ophthalmologist noted that he had treated the Veteran since 1995 
and that he had initially suspected the Veteran of having 
glaucoma, but that during his most recent eye examination on 
October 1, 2007, the Veteran's visual acuity was 20/20 in each 
eye without glasses, his intraocular pressure was in the normal 
range and he had normal appearing optic nerves with a normal 
visual field.  Given these specific normal examination findings 
and the lack of other evidence suggesting any current eye 
disability, the Board finds that the record contains sufficient 
medical evidence to make a decision on this claim.   See 38 
C.F.R. § 3.159(c)(4).    

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability. Such 
evidence must be medical unless it relates to a disability as to 
which, under the United States Court of Appeals for Veterans 
Claims' (Court's) case law, lay observation is competent. Savage 
v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a 
disability noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection. 38 C.F.R. § 3.303(b) (2009).

Service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, when "all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred during service." See 38 C.F.R. § 
3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

A.  Colon Disability

After a full review of the record, including the medical evidence 
and statements by the Veteran and on his behalf, the Board finds 
that service connection for colon disability, is not warranted.

The service treatment records indicate that in May 2001, while 
the Veteran was in the Reserves, the results of a colonoscopy 
revealed an adenoma of the colon (i.e. a benign growth).  The 
growth was removed without any complications and a subsequent 
September 2003 colonoscopy was normal.  Then, in June 2010, the 
Veteran submitted a note from a private treating physician 
commenting on the results of an April 2010 colonoscopy.  The 
physician indicated that he had removed one small polyp and that 
the results of a biopsy would be available within the next week.

The foregoing evidence indicates that the Veteran does not have 
any disability of the colon.  He has had polyps removed in the 
past, but the polyp removed subsequent to the May 2001 
colonoscopy was affirmatively found to be benign and there is no 
indication that the polyp removed in April 2010 was anything 
other than benign.  Accordingly, as the polyps removed have not 
been shown to be malignant or to have resulted in any pathology, 
and there is no other evidence of any underlying pathology of the 
colon, the evidence indicates that the Veteran does not have any 
disability of the colon.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence establishes that the Veteran does not 
have the claimed disability upon which to predicate a grant of 
service connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, 
the claim for colon disability must be denied, because the first 
essential criterion upon which to predicate a grant of service 
connection-evidence of a current disability -has not been met.

B.  Eye Disability  

After a full review of the record, including the medical evidence 
and statements submitted by the Veteran and on his behalf, the 
Board finds that service connection for eye disability, to 
include glaucoma, is not warranted.
     
The service treatment records reflect that the Veteran received 
an eye examination in May 2000 where the intraocular pressure in 
both eyes was found to be normal at 16 mm in both eyes.  A 
subsequent December 2002 eye examination showed elevated ocular 
pressure findings of 22 mm in the right eye and 25 mm in the left 
eye and it was noted that the Veteran was suspected of having 
glaucoma.  On January 2005 Reserve retirement examination, 
intraocular pressure was found to be lower, at 20 mm in the right 
eye and 21 mm in the left eye and no diagnosis pertaining to the 
eyes was rendered.  

In an October 2007 letter, a private treating ophthalmologist 
indicated that the Veteran had been a patient since 1995 and that 
since that time he had been followed for ocular 
hypertension/suspected glaucoma, in that his intraocular 
pressures had been elevated on a few separate occasions with no 
signs of changes in the optic nerve or any visual field deficit.  
The ophthalmologist noted that the Veteran was also diagnosed 
with high blood pressure in November 2002; however, the high eye 
pressures were unrelated to this finding.  The ophthalmologist 
also noted that on his most recent October 1, 2007, eye 
examination, the Veteran's visual acuity was 20/20 in each eye 
without glasses and his intraocular pressures were in the normal 
range.  A dilated retinal examination showed normal appearing 
optic nerves with a normal visual field.  

The foregoing evidence indicates that the Veteran was found to 
have elevated intraocular pressure/ocular hypertension during 
service and was suspected of having glaucoma.  However, the 
Veteran's reserve retirement examination did not show any 
findings of elevated intraocular pressure or suspected glaucoma.  
Additionally, there is no other post-service evidence indicating 
that the Veteran has elevated intraocular pressure, glaucoma or 
suspected glaucoma.  Accordingly, the evidence does not establish 
that the Veteran has current glaucoma or other disability 
manifested by elevated intraocular pressure.  

Once again, the Board emphasizes that Congress has specifically 
limited entitlement to service connection for disease or injury 
to cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.310.  Thus, 
where, as here, medical evidence establishes that the Veteran 
does not have the claimed disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for eye disability resulting from increased intraocular pressure, 
to include glaucoma, must be denied, because the first essential 
criterion upon which to predicate a grant of service connection-
evidence of a current disability-has not been met.

C.  Both Claims

For all the foregoing reasons, the claims of service connection 
for disability of the colon and eye disability resulting from 
increased intra-ocular pressure, to include glaucoma, must be 
denied.  In arriving at the decision to deny each claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as competent, probative evidence weighs 
against both claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.
  




ORDER

Service connection for disability of the colon is denied.

Service connection for eye disability resulting from increased 
intra-ocular pressure, to include glaucoma, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims of service connection for low back 
disability, actinic keratosis, gout and Dupuytren's Syndrome is 
warranted.  

At the outset, the Board observes that, with respect to the 
appellant's Reserve service, the applicable laws and regulations 
permit service connection only for disability resulting from 
disease or injury incurred or aggravated while performing ACDUTRA 
or injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. §§ 101(22), (24) (West 
2002); 38 C.F.R. § 3.6 (2009).

The Board notes that an undated abstract of the Veteran's service 
and medical history indicates that while serving in the Reserves, 
the Veteran had periods of ACDUTRA between February 1977 and 
October 1996.  However, while it appears that the Veteran had 
subsequent reserve service, up through 2001, there is no 
documentation as to any ACDUTRA periods after 1996.  Such should 
be determined.  Additionally, it is also unclear whether the 
Veteran had any periods of inactive duty for training INACDUTRA 
during his Reserve service.   As service connection may be 
granted for disease or injury incurred or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing INACDUTRA, it is necessary for a complete record of 
the Veteran's periods of ACDUTRA and INACDUTRA to be obtained in 
order to appropriately adjudicate the Veteran's remaining claims 
on appeal.  Accordingly, on remand, the RO/AMC should obtain this 
information.    

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  See 38 U.S.C.A. §§ 1111, 1137.

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show by clear and unmistakable evidence both that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004).

In the instant case, a report of an entrance examination done 
prior to the Veteran's second period of active service is not of 
record.  As no such report is available-and, thus, there is no 
documented notation of gout at service entry- the presumption of 
soundness applies.  However, the service treatment records 
reflect that in February 2003, the Veteran was seen by medical 
personnel for a possible episode of gout and at that time, the 
Veteran reported that he had had one episode of gout four years 
prior and two episodes of gout in the past one to two years.  

Similarly, in a November 2007 letter, a private treating 
physician of the Veteran, Dr. Carrington, indicated that prior to 
the Veteran's recall to active duty in 2001, he was seen by the 
physician for very mild gout episodes that occurred 1 to 2 times 
per year, with no lost work time.  Dr. Carrington also noted that 
immediately upon the Veteran's return from his last tour in the 
Persian Gulf in April 2003, he was seen in the physician's office 
for follow-up treatment for impairing gout, which had occurred in 
February 2003 and caused him to miss duty there.  Since that 
time, the Veteran had been seen on a regular basis for worsened 
gout, which involved both feet.  The physician noted that the 
Veteran had been having attacks of gout 3 to 4 times per year, 
which resulted in him missing work, with little relief from 
prescription medicine.  
  
Thus, the evidence clearly establishes that the Veteran's gout 
pre-existed his second period of active service.  However, a 
question still remains as to whether the Veteran's gout was 
aggravated beyond its natural progression by service.  In this 
regard, there is no medical opinion of record addressing this 
question.  Thus, the Board finds that such an opinion would be 
helpful in resolving this claim.  See 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159.    

Similarly, regarding the Veteran's claim for low back disability, 
as there is no report of an entrance examination prior to the 
Veteran's second period of active service, it appears the 
presumption of soundness applies.  However, private chiropractic 
records reveal that the Veteran was receiving chiropractic 
treatment for his low back as early as July 2000 and the Veteran 
has affirmatively indicated that he had been going to 
chiropractors for routine maintenance prior to active duty.  
Accordingly, it is determined that a low back disability 
preexisted the Veteran's second tour of active duty.

The Veteran also asserts that he experienced several bad bouts of 
"sprained back" while on active duty leading to a worsening of 
his underlying back problems.  Also, an April 2006 progress note 
from Dr. Carrington tends to indicate that the Veteran has a 
current low back disability as it includes a diagnosis of L5-S1 
degenerative disc disease.  Thus, as the record does not contain 
an opinion as to whether any current low back disability was 
caused by the Veteran's first period of service or aggravated by 
second period of active service, the Board finds that such an 
opinion would be helpful in resolving this claim.  See 38 
U.S.C.A. § 5103; 38 C.F.R. § 3.159.     

Regarding the Veteran's claim for skin disability, the Board 
notes that the service treatment records include an April 2002 
progress note indicating a lesion on the left thigh, which had 
been present for the past six months.  The examining physician 
diagnosed the lesion as either probable inflamed seborrheic 
keratosis, rule out Bowen's disease or rule out history of 
actinic keratosis.  

Also, just one month post service, a January 2004 private 
progress note reflects a diagnostic assessment of three actinic 
keratoses of the upper back and an epidermoid cyst of the upper 
back.  Subsequent January 2005 and March 2005 progress notes 
refer to similar lesions on the cheek and chest, which were 
diagnosed as possible superficial basal cell carcinoma of the 
left chest and left molar, lichen simplex chronicus resolved, 
seborrheic dermatitis, controlled, and possible incipient 
rosacea.  An April 2005 private progress note then reflects a 
diagnostic assessment of actinic keratosis and lentigines and an 
April 2006 progress note reflects a diagnostic assessment of 
seborrheic keratosis of the right clavicle. 

Thus, as the record shows skin problems during active duty and 
also soon after separation from activity duty, which appear to be 
of a chronic nature, the Board finds that a medical opinion, 
which specifically addresses whether there is a relationship 
between any current skin disability and service, would be helpful 
in resolving this claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.     

Regarding the Veteran's claim for Dupuytren's syndrome, the 
Veteran's service treatment records reflect that he developed a 
retinacular cyst on the right ring finger in 2003.  On October 1, 
2003, the Veteran had the cyst excised as it was bothering him 
when he would write or grasp objects.  On October 21, 2003, 
separation examination, the upper extremities were found to be 
normal although the Veteran did report pain in the right ring 
finger.  

In an April 2005 letter, a private hand surgeon noted that the 
Veteran had presented with concerns regarding masses in his 
bilateral palms.  The Veteran indicated that the masses were 
neither painful nor were they growing.  The Veteran also 
indicated that he had had one removed several years prior and 
that more had grown since then.  Physical examination revealed 
firm nodules in the right palm in line with his ring finger and 
over the right 5th metacarpal head.  He also had a nodule in his 
first webspace, which was non-tender.  The physician commented 
that the Veteran's nodules appeared to be consistent with some 
very early Dupuytren's disease.  He noted that the Veteran was of 
Northern European descent and that if he did have Dupuytren's 
Syndrome, the physician would not treat him until it became more 
of a problem.  

Post-service, on December 2005 VA examination, the Veteran 
reported that he had developed a growth at the base of the fifth 
finger of his right hand, which was similar to the growth at the 
base of his ring finger, which he had had removed in service.  He 
indicated that the growth interfered with gripping his toes and 
firearms.  Also, the Veteran complained of some dyesthesia on the 
medial side of the ring finger.  

Physical examination revealed a slight irregularity in the palmar 
surface and a small firm mass on the palmer surface at the base 
of the fifth finger of the right hand.  The Veteran lacked five 
degrees of full extension of the ring finger and had reduced 
flexion of the ring and fifth fingers.  He also had some 
dysphasia on the palmar surface at the base of the ring finger.  

The examiner diagnosed Dupuytren contracture of the ring and 
fifth fingers of the right hand with a fibrosity of the fifth 
finger, which was barely palpable.  The examiner commented that 
the Veteran had had a fibrosis of the palm at the base of the 
ring finger.  The fibrous mass was removed and except for a 
residual dyesthesia and slight loss of full extension of the 
finger, the Veteran had regained almost complete function of the 
right hand.  However, the examiner noted that the Veteran's 
Dupuytren contracture was a progressive fibrosis and that more 
likely than not the Veteran would have further contractures of 
the ring and fifth fingers of the right hand.  In an April 2006, 
addendum, the examiner, in response to an inquiry from the RO as 
to whether the Veteran's Dupuytren's contracture of the right 
ring and fifth fingers and his fibrous mass were related to the 
ganglion cyst of the right ring finger that the Veteran had 
excised in service, the examiner indicated that the Veteran's 
fibrous mass was related to Dupuytren's contracture but not to a 
ganglion cyst.

The RO relied on the VA examiner's April 2006 addendum to deny 
service connection for Dupuytren's Syndrome.  However, it appears 
that although the VA examiner specifically indicated that the 
Veteran's fibrous mass was not related to a ganglion (i.e. 
retinacular) cyst, he more generally appeared to believe, based 
on the Veteran's reported history of "fibrous mass" removal 
during service, that both the reported fibrous mass in service, 
and the current mass, were caused by Dupuytren's Syndrome.  The 
Board also notes that there is no indication that the VA examiner 
reviewed the service treatment records in conjunction with the 
October 2005 examination and subsequent addendum.  Accordingly, 
the Board finds that a clarifying opinion by the October 2005 VA 
examiner as to whether the Veteran's current Dupuytren's syndrome 
is related to his military service, which is based on a specific 
review of the service treatment records, including the records 
pertaining to retinacular cyst removal, would be helpful in 
adjudicating the Veteran's claim.  If the October 2005 VA 
examiner is unavailable, the Veteran should be afforded a new VA 
examination to assess this potential relationship.    

Additionally, the record reflects that there are outstanding VA 
medical records which may be pertinent to the claims remaining on 
appeal.  In this regard, it appears that the Veteran receives 
treatment through the Providence VA healthcare system. While the 
claims file currently includes outpatient treatment records from 
the Providence VA healthcare system up until April 2007, more 
recent records of VA treatment are likely available.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, 
the RO should obtain any records of treatment from the Providence 
VA healthcare system, since November 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

To ensure that all due process requirements are met, and that the 
record before the examiners is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The notice letter to 
the Veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should undertake appropriate 
action to obtain information as to the dates 
the Veteran served on ACDUTRA and INACDUTRA 
during his military career.   The RO's 
efforts should include contact with all 
appropriate sources, to include the National 
Personnel Records Center and the Veteran's 
Reserve unit.   

2.  The RO should obtain medical records 
pertaining to the Veteran from the Providence 
VA healthcare system since April 2007.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file and any 
negative search should be communicated to the 
Veteran.

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claims on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should obtain a clarifying opinion from the 
October 2005 VA examiner regarding the 
etiology of the Veteran's Dupuytren 
contracture.  The entire claims file, to 
include a complete copy of this REMAND, must 
be made available to the physician.   The 
physician, after specifically reviewing the 
records of the treatment for retinacular cyst 
during service, along with any other 
pertinent records, should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in service or is otherwise medically 
related to the Veteran's military service.

The physician should set forth his opinion, 
along with a complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

6.  The RO should also arrange for the 
Veteran to undergo VA orthopedic and skin 
examinations, by appropriate physicians, at a 
VA medical facility.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the Veteran, and each 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All indicated tests and 
studies (to include X- rays) should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Each physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

Orthopedic Examination - a. low back: The 
examiner is requested to clearly identify all 
current low back disability(ies).  Then, with 
respect to each such diagnosed disability, 
the examiner should provide an opinion, 
consistent with sound medical principles, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that any such disability was 
incurred during the Veteran's first period of 
active service or during a period of ACDUTRA 
of INACDUTRA.  If not, he should then opine 
whether a low back disability that preexisted 
the Veteran's second tour of active service 
beginning in October 2001 clearly and 
unmistakably did NOT undergo a permanent 
worsening during such service.  

b.  The examiner is requested to determine 
whether the Veteran's pre-existing gout 
clearly and unmistakably did NOT undergo a 
permanent worsening during the Veteran's  
second tour of active service beginning in 
October 2001.  

Skin examination - a.  The examiner should 
clearly identify all current skin 
disabilities, to include whether seborrheic 
keratosis and/or actinic keratosis are 
present.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that the disability had 
its onset in service or is otherwise 
medically related to the Veteran's military 
service.

b.  If, and only if, the October 2005 VA 
examiner is not available, the physician 
conducting the skin examination should 
specifically determine whether the Veteran 
has current Dupuytren's contracture or other 
similar disability, and should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent or 
greater probability) that such disability had 
its onset in service or is otherwise 
medically related to the Veteran's military 
service.
  
7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims for service 
connection for low back disability, actinic 
keratosis, gout and Dupuytren's Syndrome in 
light of all pertinent evidence and legal 
authority.

10.  If the benefits sought on appeal remain 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

					(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009). 



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


